
	
		II
		111th CONGRESS
		1st Session
		S. 521
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2009
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To enhance the oversight authority of the Comptroller
		  General of the United States with respect to certain expenditures by financial
		  institutions participating in the Troubled Asset Relief
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 TARP Oversight Enhancement
			 Act.
		2.Enhanced
			 oversight of the TARPSection
			 116(a)(1) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
			 5226(a)(1)) is amended by adding at the end the following:
			
				(I)With respect to
				any financial institution or other entity participating in a program
				established under this Act, any sole expenditure, transaction, or commitment to
				purchase or any pattern of expenditures, transactions, or commitments to
				purchase by such financial institution or other entity that exceeds $10,000, in
				aggregate, and is not essential to—
					(i)ensuring the
				recovery of the financial institution or entity;
					(ii)restoring the
				solvency of the financial institution or entity;
					(iii)improving the
				liquidity of the financial institution or entity;
					(iv)enhancing
				returns for the investors of the financial institution or entity; and
					(v)increasing the
				net worth of the financial institution or
				entity.
					.
		
